20-10042-tmd Doc#341 Filed 04/22/21 Entered 04/22/21 14:59:51 Main Document Pg 1 of
                                         4
20-10042-tmd Doc#341 Filed 04/22/21 Entered 04/22/21 14:59:51 Main Document Pg 2 of
                                         4
20-10042-tmd Doc#341 Filed 04/22/21 Entered 04/22/21 14:59:51 Main Document Pg 3 of
                                         4
20-10042-tmd Doc#341 Filed 04/22/21 Entered 04/22/21 14:59:51 Main Document Pg 4 of
                                         4
